


Exhibit (10.21)
EASTMAN KODAK COMPANY


EXECUTIVE COMPENSATION FOR EXCELLENCE AND LEADERSHIP




Article                                                                                                                             Page


1.           Purpose, Effective Date and Term of
Plan                                                     1


2.           Definitions                                                                                                          2


3.           Eligibility                                                                                                      
     11


4.           Plan
Administration                                                                                         12


5.           Forms of
Awards                                                                                         
    14


6.           Setting Performance Goals and Performance
Formula                                15


7.           Award
Determination                                                                                       16


8.           Payment of Awards for a Performance
Period                                              19


9.           Deferral of
Awards                                                                                            20


10.           Intentionally
Omitted                                                                                      21


11.           Change In
Ownership                                                                                     22


12.           Change In
Control                                                                                           24


13.           Miscellaneous                                                                                                  26




As Amended Effective January 1, 2009
Ó 2008, Eastman Kodak Company



 
 

 

ARTICLE 1  --  PURPOSE, EFFECTIVE DATE AND TERM OF PLAN


1.1           Purpose


The purposes of the Plan are to provide an annual incentive to Key Employees of
the Company to put forth maximum efforts toward the continued growth and success
of the Company, to encourage such Key Employees to remain in the employ of the
Company, to assist the Company in attracting and motivating new Key Employees on
a competitive basis, and to endeavor to qualify the Awards granted to Covered
Employees under the Plan as performance-based compensation as defined in Section
162(m) of the Code.  The Plan is intended to apply to Key Employees of the
Company in the United States and throughout the world.


The Plan is intended to qualify for exemption from Section 409A of the Code, by
reason of the short-term deferral rule set forth in Section 1.409A-1(b)(4) of
the Treasury Regulations.  No person acquires a legally binding right to any
Award hereunder until the year following the Performance Period, except Awards
governed by Articles 11 and 12.  Awards governed by Articles 11 and 12 will be
paid by March 15th of the year following the Performance Period in which the
legally binding right to the Award arose.  Awards otherwise will be paid in the
year following the Performance Period, unless deferred under a separate plan
pursuant to Article 9.


1.2           Effective Date


The Plan, in its amended and restated form, will be effective as of January 1,
2009.





 
1

 

ARTICLE 2  --  DEFINITIONS


2.1           Actual Award Pool


“Actual Award Pool” means, for a Performance Period, the amount determined in
accordance with Section 7.2(d).  The Actual Award Pool for a Performance Period
determines the aggregate amount of all the Awards that are to be issued under
the Plan for such Performance Period.


2.2           Award


“Award” means the compensation granted to a Participant by the Committee for a
Performance Period pursuant to Articles 7 and 8.  All Awards shall be issued in
the form specified by Article 5.


2.3           Award Pool


“Award Pool” means, for a Performance Period, the dollar amount calculated in
accordance with Section 7.2(b) by applying the Performance Formula for such
Performance Period against the Performance Goals for the same Performance
Period.


2.4           Award Payment Date


“Award Payment Date” means, for each Performance Period, the date that the
amount of the Award for that Performance Period shall be paid to the Participant
under Article 8, without regard to any election to defer receipt of the Award
made by the Participant under Article 9 of the Plan.


2.5           Board


“Board” means the Board of Directors of Kodak.


2.6           Capital Charge


“Capital Charge” means, for a Performance Period, the amount obtained by
multiplying the Cost of Capital for the Performance Period by Operating Net
Assets for the Performance Period.


2.7           Cause


“Cause” means (a) the willful and continued failure by a Key Employee to
substantially perform his or her duties with his or her employer after written
warnings identifying the lack of substantial performance are delivered to the
Key Employee by his or her employer to specifically identify the manner in which
the employer believes that the Key Employee has not substantially performed his
or her duties; or (b) the willful engaging by a Key Employee in illegal conduct
which is materially and demonstrably injurious to the Company.

 
2

 



2.8           CEO


“CEO” means the Chief Executive Officer of Kodak.


2.9           Change In Control


“Change in Control” means the occurrence of any one of the following events:



 
(a)
individuals who, on December 9, 1999, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to December 9, 1999,
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the proxy statement of Kodak in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of Kodak as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the Act)
(“Election Contest”) or any other actual or threatened solicitation of proxies
or consents by or on behalf of any “person” (as such term is defined in Section
3(a)(9) of the Act) other than the Board (“Proxy Contest”), including by reason
of any agreement intended to avoid or settle any Election Contest or Proxy
Contest, shall be deemed to be an Incumbent Director;



 
(b)
any person is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of Kodak representing 25% or
more of the combined voting power of Kodak’s then outstanding securities
eligible to vote for the election of the Board (the “Kodak Voting Securities”);
provided, however, that the event described in this paragraph (b) shall not be
deemed to be a Change in Control by virtue of any of the following acquisitions:
(1) by Kodak or any subsidiary, (2) by any employee benefit plan (or related
trust) sponsored or maintained by Kodak or any subsidiary, or (3) by any
underwriter temporarily holding securities pursuant to an offering of such
securities;


 
3

 



 
(c)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving Kodak or any of its subsidiaries that
requires the approval of Kodak’s shareholders, whether for such transaction or
the issuance of securities in the transaction (a “Reorganization”), or sale or
other disposition of all or substantially all of

 
Kodak’s assets to an entity that is not an affiliate of Kodak (a “Sale”), unless
immediately following such Reorganization or Sale:  (1) more than 60% of the
total voting power of (x) the corporation resulting from such Reorganization or
Sale (the “Surviving Company”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Company (the
“Parent Company”), is represented by Kodak Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Kodak Voting Securities were converted
pursuant to such Reorganization or Sale), and such voting power among the
holders thereof is in substantially the same proportion as the voting power of
such Kodak Voting Securities among the holders thereof immediately prior to the
Reorganization or Sale, (2) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Company or the Parent
Company), is or becomes the beneficial owner, directly or indirectly, of 25% or
more of the total voting power of the outstanding voting securities eligible to
elect directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) and (3) at least a majority of the members of the board of
directors of the Parent Company (or, if there is no Parent Company, the
Surviving Company) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the criteria specified in (1), (2) and (3) above
shall be deemed to be a “Non-Qualifying Transaction”); or



 
(d)
the shareholders of Kodak approve a plan of complete liquidation or dissolution
of Kodak.



Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Kodak Voting Securities as a result of the acquisition of Kodak Voting
Securities by Kodak which reduces the number of Kodak Voting Securities
outstanding; provided that if after such acquisition by Kodak such person
becomes the beneficial owner of additional Kodak Voting Securities that
increases the percentage of outstanding Kodak Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 
4

 

2.10         Change In Ownership


"Change In Ownership” means a Change In Control that results directly or
indirectly in Kodak’s Common Stock ceasing to be actively traded on the New York
Stock Exchange.


2.11         Code


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
including regulations thereunder and successor provisions and regulations
thereto.


2.12         Committee


“Committee” means the Executive Compensation and Development Committee of the
Board, or such other Board committee as may be designated by the Board to
administer the Plan; provided that the Committee shall consist of three or more
directors, all of whom are both a “Non-Employee Director” within the meaning of
Rule 16b-3 under the Exchange Act and an “outside director” within the meaning
of the definition of such term as contained in Proposed Treasury Regulation
Section 1.162-27(e)(3), or any successor definition adopted.


2.13         Common Stock


“Common Stock,” means the common stock, $2.50 par value per share, of Kodak that
may be newly issued or treasury stock.


2.14         Company


“Company” means Kodak and its Subsidiaries.


2.15         Cost of Capital


“Cost of Capital” means, for a Performance Period, the estimated weighted
average of the Company’s cost of equity and cost of debt for the Performance
Period as determined by the Committee in its sole and absolute discretion.  The
Committee will determine the Cost of Capital for a Performance Period within the
first 90 days of the Performance Period.


2.16         Covered Employee


“Covered Employee” means a Key Employee who is either a “Covered Employee”
within the meaning of Section 162(m) of the Code or a Key Employee who the
Committee has identified as a potential “Covered Employee” within the meaning of
Section 162(m) of the Code.

 
5

 

2.17         Disability


“Disability” means a disability under the terms of any long-term disability plan
maintained by the Company.


2.18         Economic Profit


“Economic Profit” means, for a Performance Period, the Net Operating Profit
After Tax that remains after subtracting the Capital Charge for such Performance
Period.  Economic Profit may be expressed as follows: Economic Profit = Net
Operating Profit After Tax – Capital Charge.  Economic Profit may be either
positive or negative.


2.19         Effective Date


“Effective Date” means the date an Award is determined to be effective by the
Committee upon its grant of such Award.


2.20         Exchange Act or Act


“Exchange Act” or “Act” means the Securities Exchange Act of 1934, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.


2.21         Key Employee


“Key Employee” means either (a) a salaried employee of the Company in wage grade
48 or above, or the equivalent thereof; or (b) a salaried employee of the
Company who holds a position of responsibility in a managerial, administrative,
or professional capacity and is in wage grade 43 or above.


2.22         Kodak


“Kodak” means Eastman Kodak Company.


2.23         Negative Discretion


“Negative Discretion” means the discretion granted to the Committee pursuant to
Section 7.2(c) to reduce or eliminate the portion of the Award Pool allocated to
a Covered Employee.

 
6

 



2.24         Net Operating Profit After Tax


“Net Operating Profit After Tax” means, for a Performance Period, the after-tax
operating earnings of the Company for the Performance Period adjusted for
interest expense and Wang in-process R&D.  The Committee is authorized at any
time during the first 90 days of a Performance Period, or at any time thereafter
in its sole and absolute discretion, to adjust or modify the calculation of Net
Operating Profit After Tax for such Performance Period in order to prevent the
dilution or enlargement of the rights of Participants, (a) in the event of, or
in anticipation of, any dividend or other distribution (whether in the form of
cash, securities or other property), recapitalization, restructuring,
reorganization, merger, consolidation, spin off, combination, repurchase, share
exchange, liquidation, dissolution, or other similar corporate transaction,
event or development; (b) in recognition of, or in anticipation of, any other
unusual or nonrecurring event affecting the Company, or the financial statements
of the Company, or in response to, or in anticipation of, changes in applicable
laws, regulations, accounting principles, or business conditions; (c) in
recognition of, or in anticipation of, any other extraordinary gains or losses;
and (d) in view of the Committee’s assessment of the business strategy of the
Company, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.  However, if and to the
extent the exercise of such authority after the first 90 days of a Performance
Period would cause the Awards granted to the Covered Employees for the
Performance Period to fail to qualify as “Performance-Based Compensation” under
Section 162(m) of the Code, then such authority shall only be exercised with
respect to those Participants who are not Covered Employees.


2.25         Operating Net Assets


“Operating Net Assets” means, for a Performance Period, the net investment used
in the operations of the Company.  Operating Net Assets is calculated from the
Company’s audited consolidated financial statements as being total assets minus
non-interest-bearing liabilities adjusted for last in first out LIFO
inventories, postemployment benefits other than pensions (OPEB) and Wang
in-process R&D.  The Committee is authorized at any time during a Performance
Period to adjust or modify the calculation of Operating Net Assets for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants, (a) in the event of, or in anticipation of, any dividend or
other distribution (whether in the form of cash, securities or other property),
recapitalization, restructuring, reorganization, merger, consolidation, spin
off, combination, repurchase, share exchange, liquidation, dissolution, or other
similar corporate transaction, event or development; (b) in recognition of, or
in anticipation of, any other unusual or nonrecurring event affecting the
Company, or the financial statements of the Company, or in response to, or in
anticipation of, changes in applicable laws, regulations, accounting principles,
or business conditions; (c) in

 
7

 

recognition of, or in anticipation of, any other extraordinary gains or losses;
and (d) in view of the Committee’s assessment of the business strategy of the
Company, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.  However, if and to the
extent the exercise of such authority after the first 90 days of a Performance
Period would cause the Awards granted to the Covered Employees for the
Performance Period to fail to qualify as “Performance-Based Compensation” under
Section 162(m) of the Code, then such authority shall only be exercised with
respect to those Participants who are not Covered Employees.


2.26         Participant


“Participant,” means for a Performance Period, a Key Employee who is designated
to participate in the Plan for the Performance Period pursuant to Article 3.


2.27         Performance Criteria


“Performance Criteria” shall mean any of the following for the Company on a
consolidated basis and/or for any subsidiary, division, business unit or one or
more business segments: return on net assets (RONA), return on shareholders’
equity, return on assets, return on capital, shareholder returns, total
shareholder return, return on invested capital, profit margin, earnings per
share, net earnings, operating earnings, Common Stock price per share, sales or
market share, unit manufacturing cost, working capital, productivity, days sales
in inventory, days sales outstanding, revenue, revenue growth, cash flow and
investable cash flow.


2.28         Performance Formula


“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the Performance Goals to determine the Award Pool for
the Performance Period.  The Performance Formula for a Performance Period shall
be established in writing by the Committee within the first 90 days of the
Performance Period (or, if later, within the maximum period allowed pursuant to
Section 162(m) of the Code).


2.29         Performance Goals


“Performance Goals” means, for a Performance Period, the one or more goals for
the Performance Period established by the Committee in writing within the first
90 days of the Performance Period (or, if longer, within the maximum period
allowed pursuant to Section 162(m) of the Code) based upon the Performance
Criteria.  The Committee is authorized at any time during the first 90 days of a
Performance Period, or at any time thereafter in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants, (a) in the event of, or in anticipation of, any unusual or
extraordinary corporate item, transaction, event or development; (b) in
recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; and (c) in view of the
Committee's assessment of the business strategy of the

 
8

 

Company, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.  However, to the extent
the exercise of such authority after the first 90 days of a Performance Period
would cause the Awards granted to the Covered Employees for the Performance
Period to fail to qualify as “Performance-Based Compensation” under Section
162(m) of the Code, then such authority shall only be exercised with respect to
those Participants who are not Covered Employees.


2.30         Performance Period


“Performance Period” means Kodak’s fiscal year.


2.31         Plan


“Plan” means the Executive Compensation for Excellence and Leadership plan.


2.32         Retirement


“Retirement” means, in the case of a Participant employed by Kodak, voluntary
termination of employment: (i) on or after age 55 with 10 or more years of
service or on or after age 65; or (ii) at any time if the Participant had an age
and years of service combination of at least 75 points on December 31, 1995.  In
the case of a Participant employed by a Subsidiary, “Retirement” means early or
normal retirement under the terms of the Subsidiary’s retirement plan, or if the
Subsidiary does not have a retirement plan, termination of employment on or
after age 60.  A Participant must voluntarily terminate his or her employment in
order for his or her termination of employment to be for “Retirement.”


2.33         Subsidiary


Subsidiary means a corporation or other business entity in which Kodak directly
or indirectly has an ownership interest of at least 50%.


2.34         Target Award


“Target Award” means, for a Performance Period, the target award amounts
established for each wage grade by the Committee for the Performance Period.  A
Participant’s Target Award for a Performance Period is expressed as a percentage
of his or her annual base salary in effect as of the last day of the Performance
Period.  The Target Awards shall serve only as a guideline in making Awards
under the Plan.  Depending upon the Committee’s exercise of its discretion
pursuant to Sections 7.2(c), (d) and (e), but subject to Section 7.3, a
Participant may receive an Award for a Performance Period that may be more or
less than the Target Award for his or her wage grade for that Performance
Period.  Moreover, the fact that a Target Award is established for a
Participant’s wage grade for a Performance Period shall not

 
9

 

in any manner entitle the Participant to receive an Award for such period.


2.35         Investable Cash Flow


“Investable Cash Flow” means the Company’s operating cash flow for the year less
the cost of acquisitions.

 
10

 

ARTICLE 3  --  ELIGIBILITY


All Key Employees are eligible to participate in the Plan.  The Committee will,
in its sole discretion, designate within the first 90 days of a Performance
Period which Key Employees will be Participants for such Performance
Period.  However, the fact that a Key Employee is a Participant for a
Performance Period shall not in any manner entitle such Participant to receive
an Award for the period.  The determination as to whether or not such
Participant shall be paid an Award for such Performance Period shall be decided
solely in accordance with the provisions of Articles 7 and 8 hereof.

 
11

 

 
ARTICLE 4  --  PLAN ADMINISTRATION


4.1           Responsibility


The Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan in accordance with its terms.


4.2           Authority of the Committee


The Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan.  Without
limiting the generality of the preceding sentence, the Committee shall have the
exclusive right: to interpret the Plan, to determine eligibility for
participation in the Plan, to decide all questions concerning eligibility for
and the amount of Awards payable under the Plan, to establish and administer the
Performance Goals and certify whether, and to what extent, they are attained, to
construe any ambiguous provision of the Plan, to correct any default, to supply
any omission, to reconcile any inconsistency, to issue administrative guidelines
as an aid to administer the Plan, to make regulations for carrying out the Plan
and to make changes in such regulations as it from time to time deems proper,
and to decide any and all questions arising in the administration,
interpretation, and application of the Plan.  In addition, in order to enable
Key Employees who are foreign nationals or are employed outside the United
States or both to receive Awards under the Plan, the Committee may adopt such
amendments, procedures, regulations, subplans and the like as are necessary or
advisable, in the opinion of the Committee, to effectuate the purposes of the
Plan.


4.3           Discretionary Authority


The Committee shall have full discretionary authority in all matters related to
the discharge of its responsibilities and the exercise of its authority under
the Plan including, without limitation, its construction of the terms of the
Plan and its determination of eligibility for participation and Awards under the
Plan.  It is the intent of Plan that the decisions of the Committee and its
action with respect to the Plan shall be final, binding and conclusive upon all
persons having or claiming to have any right or interest in or under the Plan.


4.4           Section 162(m) of the Code


With regard to all Covered Employees, the Plan shall for all purposes be
interpreted and construed in accordance with Section 162(m) of the Code.

 
12

 

4.5           Delegation of Authority


Except to the extent prohibited by law, the Committee may delegate some or all
of its authority under the Plan to any person or persons as long as any such
delegation is in writing; provided, however, only the Committee may select and
grant Awards to Participants who are Covered Employees.

 
13

 

 
ARTICLE 5  -- FORM OF AWARDS


All Awards will be paid in cash or Common Stock, or a combination thereof, at
the discretion of the Committee.  To the extent an award is paid in Common
Stock, such Stock will be issued under the 2005 Omnibus Long-Term Compensation
Plan of Eastman Kodak Company, or any applicable successor plan.

 
14

 

ARTICLE 6  --  SETTING PERFORMANCE GOALS AND PERFORMANCE FORMULA


Within the first 90 days of a Performance Period (or, if longer, within the
maximum period allowed pursuant to Section 162(m) of the Code), the Committee
shall establish in writing:


 
(a)
the one or more Performance Goals for the Performance Period based upon the
Performance Criteria;



 
(b)
the one or more Performance Formulas for the Performance Period; and



 
(c)
an objective means of allocating, on behalf of each Covered Employee, a portion
of the Award Pool (not to exceed the amount set forth in Section 7.3(b)) to be
granted, subject to the Committee’s exercise of Negative Discretion, for such
Performance Period in the event the Performance Goals for such period are
attained.




 
15

 

ARTICLE 7  --  AWARD DETERMINATION


7.1           Certification


 
(a)
In General.  As soon as practicable following the availability of performance
results for the completed Performance Period, the Committee shall determine the
Company's performance in relation to the Performance Goals for that period and
certify in writing whether the Performance Goals were satisfied.



 
(b)
Performance Goals Achieved.  If the Committee certifies that the Performance
Goals for a Performance Period were satisfied, it shall determine the Awards for
such Performance Period by following the procedure described in Section
7.2.   During the course of this procedure, the Committee shall certify in
writing for the Performance Period the amount of: (i) the Award Pool; and (ii)
the Award Pool to be allocated to each Covered Employee in accordance with
Section 7.2(c).



 
(c)
Performance Goals Not Achieved.  In the event the Performance Goals for a
Performance Period are not satisfied, the limitation contained in Section 7.3(c)
shall apply to the Covered Employees.



7.2           Calculation of Awards


 
(a)
In General.  As detailed below in the succeeding provisions of this Section 7.2,
the procedure for determining Awards for a Performance Period involves the
following steps:



(1)           determining the Award Pool;
(2)           allocating the Award Pool to Covered Employees;
(3)           determining the Actual Award Pool; and
 
(4)
allocating the Actual Award Pool among individual Participants other than
Covered Employees.



Upon completion of this process, any Awards earned for the Performance Period
shall be paid in accordance with Article 8.


 
(b)
Determining Award Pool.  The Committee shall determine the Award Pool for the
Performance Period by applying the Performance Formula for such Performance
Period against the Performance Goals for the same Performance Period.


 
16

 



 
(c)
Allocating Award Pool to Covered Employees.  The Committee shall determine, by
way of the objective means established pursuant to Article 6, the portion of the
Award Pool that is to be allocated to each Covered Employee for the Performance

 
Period.  The Committee shall have no discretion to increase the amount of any
Covered Employee’s Award as so determined, but may through Negative Discretion
reduce the amount of or totally eliminate such Award if it determines, in its
absolute and sole discretion, that such a reduction or elimination is
appropriate.



 
(d)
Determining Actual Award Pool.  The Committee may use its discretion to adjust
upward or downward the amount of the Award Pool for any Performance Period.  No
such adjustment will, however, affect the amount of the Awards paid to the
Covered Employees for the Performance Period.  To the extent the Committee
determines to exercise discretion with regard to the Award Pool for a
Performance Period, the amount remaining after such adjustment shall be the
Actual Award Pool for the Performance Period.  Thus, if the Committee elects not
to exercise discretion with respect to the Award Pool for a Performance Period,
the amount of the Actual Award Pool for the Performance Period will equal the
amount of the Award Pool for such period.  Examples of situations where the
Committee may choose to exercise this discretion include unanticipated economic
or market changes, extreme currency exchange effects, management or significant
workforce issues, or dramatic shifts in customer satisfaction.



 
(e)
Allocating Actual Award Pool to Individual Participants Other Than Covered
Employee.  Based on such factors, indicia, standards, goals, criteria and/or
measures that the Committee shall determine, the Committee shall, in its sole
and absolute discretion, determine for each Participant, other than those that
are Covered Employees, the portion, if any, of the Actual Award Pool that will
be awarded to such Participant for the Performance Period.  By way of
illustration, and not by way of limitation, the Committee may, but shall not be
required to, consider: (1) the Participant’s position and level of
responsibility, individual merit, contribution to the success of the Company and
Target Award; (2) the performance of the Company or the organizational unit of
the Participant based upon attainment of financial and other performance
criteria and goals; and (3) business unit, division or department achievements.


 
17

 



7.3
Limitations on Awards



The provisions of this Section 7.3 shall control over any Plan provision to the
contrary.
 
(a)
Maximum Award Pool.  The total of all Awards granted for a Performance Period
shall not exceed the amount of the Actual Award Pool for such Performance
Period.

 
 
(b)
Maximum Award Payable to Covered Employees.  The maximum Award payable to any
Covered Employee under the Plan for a Performance Period shall be $5,000,000.



 
(c)
Attainment of Performance Goals.  The Performance Goals for a Performance Period
must be achieved in order for a Covered Employee to receive an Award for such
Performance Period.


 
18

 

ARTICLE 8  --  PAYMENT OF AWARDS FOR A PERFORMANCE PERIOD


8.1           Termination of Employment


The Committee shall determine rules regarding the treatment of a Participant
under the Plan for a Performance Period in the event of the Participant’s
termination of employment prior to the Award Payment Date for such Performance
Period.


8.2           Timing of Award Payments


Unless deferred pursuant to Article 9 hereof and subject to Articles 11 and 12,
the Awards granted for a Performance Period shall be paid to Participants on the
Award Payment Date for such Performance Period, which date shall occur as soon
as administratively practicable following the completion of the procedure
described in Section 7.2, and in any event shall occur during the calendar year
immediately following the Performance Period



 
19

 

ARTICLE 9  --  DEFERRAL OF AWARDS


At the discretion of the Committee, a Participant may, subject to such terms and
conditions as the Committee may determine, elect to defer payment of all or any
part of any Award which the Participant might earn with respect to a Performance
Period and which is paid in cash by complying with such procedures as the
Committee may prescribe.  Any Award, or portion thereof, upon which such an
election is made shall be deferred into, and be subject to the terms, conditions
and requirements of, the Eastman Kodak Employees’ Savings and Investment Plan,
1982 Eastman Kodak Company Executive Deferred Compensation Plan or such other
applicable deferred compensation plan of the Company.

 
20

 



ARTICLE 10 --


Intentionally omitted.

 
21

 



ARTICLE 11  --  CHANGE IN OWNERSHIP


11.1        Background


Notwithstanding any provision contained in the Plan, including, but not limited
to, Sections 1.1, 4.4 and 13.9, the provisions of this Article 11 shall control
over any contrary provision.  Upon a Change in Ownership: (a) the terms of this
Article 11 shall immediately become operative, without further action or consent
by any person or entity; (b) all terms, conditions, restrictions and limitations
in effect on any unpaid and/or deferred Award shall immediately lapse as of the
date of such event; and (c) no other terms, conditions, restrictions, and/or
limitations shall be imposed upon any Awards on or after such date, and in no
event shall an Award be forfeited on or after such date.  Nothing herein
overrides the terms of any plan under which an Award was deferred pursuant to
Article 9, and any such deferred Awards remain subject to the terms of such
deferred compensation plan.


11.2        Payment of Awards


Upon a Change in Ownership, any Key Employee, whether or not he or she is still
employed by the Company, shall be paid, as soon as practicable but in no event
later than 60 days after the Change in Ownership, the Awards set forth in (a)
and (b) below:


 
(a)
All of the Key Employee’s unpaid Awards; and



 
(b)
A pro-rata Award for the Performance Period in which the Change in Ownership
occurs.  The amount of the pro-rata Award shall be determined by multiplying the
Target Award for such Performance Period for Participants in the same wage grade
as the Key Employee by a fraction, the numerator of which shall be the number of
full months in the Performance Period prior to the date of the Change in
Ownership and the denominator of which shall be the total number of full months
in the Performance Period.  For purposes of this calculation, a partial month
shall be treated as a full month to the extent 15 or more days in such month
have elapsed.  To the extent Target Awards have not yet been established for the
Performance Period, the Target Awards for the immediately preceding Performance
Period shall be used.  The pro-rata Awards shall be paid to the Key Employee in
the form of a lump-sum cash payment.


 
22

 



11.3        Miscellaneous


Upon a Change In Ownership, no action, including, but not by way of limitation,
the amendment, suspension, or termination of the Plan, shall be taken which
would affect the rights of any Key Employee or the operation of the Plan with
respect to any Award to which the Key Employee may have become entitled
hereunder on or prior to the date of such action or as a result of such Change
In Ownership.

 
23

 


ARTICLE 12  --  CHANGE IN CONTROL


12.1        Background


Notwithstanding any provision contained in the Plan, including, but not limited
to, Sections 1.1, 4.4 and 13.9, the provisions of this Article 12 shall control
over any contrary provision.  All Key Employees shall be eligible for the
treatment afforded by this Article 12 if their employment with the Company
terminates within two years following a Change In Control, unless the
termination is due to (a) death; (b) Disability; (c) Cause; (d) resignation
other than (1) resignation from a declined reassignment to a job that is not
reasonably equivalent in responsibility or compensation (as defined in Kodak’s
Termination Allowance Plan), or that is not in the same geographic area (as
defined in Kodak’s Termination Allowance Plan), or (2) resignation within thirty
days of a reduction in base pay; or (e) Retirement.


12.2        Vesting and Lapse of Restrictions


If a Key Employee qualifies for treatment under Section 12.1, his or her Awards
shall be treated in the manner described in Subsections 11.1(b) and
(c).  Nothing herein overrides the terms of any plan under which an Award was
deferred pursuant to Article 9, and any such deferred Awards remain subject to
the terms of such deferred compensation plan.


12.3        Payment of Awards


If a Key Employee qualifies for treatment under Section 12.1, he or she shall be
paid, as soon as practicable but in no event later than 60 days after his or her
termination of employment, the Awards set forth in (a) and (b) below:


 
(a)
All of the Key Employee’s unpaid Awards; and



 
(b)
A pro-rata Award for the Performance Period in which his or her termination of
employment occurs.  The amount of the pro-rata Award shall be determined by
multiplying the Target Award for such Performance Period for Participants in the
same wage grade as the Key Employee by a fraction, the numerator of which shall
be the number of full months in the Performance Period prior to the date of the
Key Employee’s termination of employment and the denominator of which shall be
the total number of full months in the Performance Period.  For purposes of this
calculation, a partial month shall be treated as a full month to the extent 15
or more days in such month have elapsed.  To the extent Target Awards have not
yet been established for the Performance Period, the Target Awards for the
immediately preceding Performance Period shall be


 
24

 

 
used.  The pro-rata Awards shall be paid to the Key Employee in the form of a
lump-sum cash payment.




Furthermore, during the two years following a Change in Control while these
provisions remain in effect, Awards to any Key Employees who qualify for Awards
(in accordance with the normal terms of the Plan or in accordance with this
Article 12) will be paid no later than March 15th of the year following the
Performance Period, in order to ensure that all Awards are paid within the
short-term deferral period described in Section 1.409A-1(b)(4) of the Treasury
Regulations.


12.4        Miscellaneous


Upon a Change In Control, no action, including, but not by way of limitation,
the amendment, suspension, or termination of the Plan, shall be taken which
would affect the rights of any Key Employee or the operation of the Plan with
respect to any Award to which the Key Employee may have become entitled
hereunder prior to the date of the Change In Control or to which he or she may
become entitled as a result of such Change In Control.

 
25

 

ARTICLE 13  --  MISCELLANEOUS


13.1             Nonassignability


No Awards under the Plan shall be subject in any manner to alienation,
anticipation, sale, transfer (except by will or the laws of descent and
distribution), assignment, pledge, or encumbrance, nor shall any Award be
payable to anyone other than the Participant to whom it was granted.


13.2             Withholding Taxes


The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Participant to pay to it such tax prior to and as a condition of
the making of such payment.


13.3             Amendments to Awards


The Committee may at any time unilaterally amend any unearned, deferred or
unpaid Award, including, but not by way of limitation, Awards earned but not yet
paid, to the extent it deems appropriate; provided, however, that any such
amendment which, in the opinion of the Committee, is adverse to the Participant
shall require the Participant's consent.


13.4
No Right to Continued Employment or Grants



Participation in the Plan shall not give any Key Employee any right to remain in
the employ of the Company.  Kodak or, in the case of employment with a
Subsidiary, the Subsidiary, reserves the right to terminate any Key Employee at
any time.  Further, the adoption of this Plan shall not be deemed to give any
Key Employee or any other individual any right to be selected as a Participant
or to be granted an Award.


13.5             Amendment/Termination


The Committee may suspend or terminate the Plan at any time with or without
prior notice.  In addition, the Committee, or any person to whom the Committee
has delegated the requisite authority, may, from time to time and with or
without prior notice, amend the Plan in any manner, but may not without
shareholder approval adopt any amendment which would require the vote of the
shareholders of Kodak pursuant to Section 162(m) of the Code, but only insofar
as such amendment affects Covered Employees.

 
26

 

13.6             Governing Law


The Plan shall be governed by and construed in accordance with the laws of the
State of New York, except as superseded by applicable Federal Law, without
giving effect to its conflicts of law provisions.


13.7
No Right, Title, or Interest in Company Assets



To the extent any person acquires a right to receive payments from the Company
under this Plan, such rights shall be no greater than the rights of an unsecured
creditor of the Company and the Participant shall not have any rights in or
against any specific assets of the Company.  All of the Awards granted under the
Plan shall be unfunded.


13.8             No Guarantee of Tax Consequences


No person connected with the Plan in any capacity, including, but not limited
to, Kodak and its Subsidiaries and their directors, officers, agents and
employees makes any representation, commitment, or guarantee that any tax
treatment, including, but not limited to, Federal, state and local income,
estate and gift tax treatment, will be applicable with respect to amounts
deferred under the Plan, or paid to or for the benefit of a Participant under
the Plan, or that such tax treatment will apply to or be available to a
Participant on account of participation in the Plan.


13.9             Compliance with Section 162(m)


If any provision of the Plan would cause the Awards granted to a Covered
Employee not to constitute qualified Performance-Based Compensation under
Section 162(m) of the Code, that provision, insofar as it pertains to the
Covered Employee, shall be severed from, and shall be deemed not to be a part
of, this Plan, but the other provisions hereof shall remain in full force and
effect.


13.10           Exemption From Section 409A


The Plan is intended to be exempt from Section 409A of the Code, and shall be
construed and administered accordingly.

 
27

 
